Exhibit 10.1 NOTE:CERTAIN INFORMATION (INDICATED BY “[****]”) IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS. FIFTH AMENDMENT TO PRIME VENDOR AGREEMENT FIFTH AMENDMENT, dated as of January 1, 2012 (“Fifth Amendment”) to the PRIME VENDOR AGREEMENT made as of July 1, 2009, as amended as of March 2010, June 1, 2010, August 1, 2010 and May 1, 2011 (the “Existing PVA”), between AmerisourceBergen Drug Corporation (“ABDC”), on the one hand, and Bioscrip, Inc., BioScrip Infusion Services, Inc., Chonimed LLC, Bioscrip Pharmacy Inc., Bradhurst Specialty Pharmacy, Inc., Bioscrip Pharmacy (NY), Inc., Bioscrip PBM Services, LLC, Natural Living Inc., Bioscrip Infusion Services, LLC, Bioscrip Nursing Services, LLC, Bioscrip Infusion Management, LLC, Bioscrip Pharmacy Services, Inc., Critical Homecare Solutions, Inc., Specialty Pharma, Inc, New England Home Therapies, Inc., Deaconess Enterprises, LLC, Infusion Solutions, Inc, Professional Home Care Services, Inc., Wilcox Medical, Inc., Deaconess Homecare, LLC, South Mississippi Home Health, Inc., Regional Ambulatory Diagnostics, Inc., Elk Valley Professional Affiliates, Inc., Infusion Partners, LLC, Knoxville Home Therapies, LLC, South Mississippi Home Health, Inc.- Region I, South Mississippi Home Health, Inc. – Region II, South Mississippi Home Health, Inc. – Region III, Applied Health Care, LLC, East Goshen Pharmacy, Inc., Infusion Partners of Brunswick, LLC, Scott Wilson, Inc., Infusion Partners of Melbourne, LLC, Elk Valley Home Health Care Agency, Inc., Gericare, Inc., Cedar Creek Home Health Care Agency, Inc., Elk Valley Health Services, Inc., National Health Infusion, Inc., and Option Health, Ltd (severally and collectively sometimes hereinafter referred to and obligated as “Customer”), on the other hand. Terms not otherwise defined herein shall have the meanings ascribed to such terms in the Existing PVA. [****] Paragraph 3E is hereby amended [****] as follows: [****] Except as provided herein, all provisions, terms and conditions of the Existing PVA shall remain in full force and effect.The parties have had a duly authorized officer execute this Fifth Amendment to the Existing PVA as of the date first listed above. BIOSCRIP INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO BIOSCRIP INFUSION SERVICES, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO CHRONIMED, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO BIOSCRIP PHARMACY, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO BRADHURST SPECIALTY PHARMACY, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO BIOSCRIP PHARMACY (NY), INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO BIOSCRIP PBM SERVICES, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO NATURAL LIVING, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO BIOSCRIP INFUSION SERVICES, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO BIOSCRIP NURSING SERVICES, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO BIOSCRIP INFUSION MANAGEMENT, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO SPECIALTY PHARMA, INC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO CRITICAL HOMECARE SOLUTIONS, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO DEACONESS ENTERPRISES, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO NEW ENGLAND HOME THERAPIES, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO INFUSION SOLUTIONS, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO Bioscrip 5th Amendment – ALT – National (January 2012) 2 PROFESSIONAL HOME CARE SERVICES, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO WILCOX MEDICAL, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO DEACONESS HOMECARE, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO REGIONAL AMBULATORY DIAGNOSTICS, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO SOUTH MISSISSIPPI HOME HEALTH, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO ELK VALLEY PROFESSIONAL AFFILIATES, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO INFUSION PARTNERS, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO KNOXVILLE HOME THERAPIES, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO SOUTH MISSISSIPPI HOME HEALTH, INC. - REGION I By:/s/ Richard Smith Name: Richard Smith Title: President and CEO SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION II By:/s/ Richard Smith Name: Richard Smith Title: President and CEO SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION III By:/s/ Richard Smith Name: Richard Smith Title: President and CEO APPLIED HEALTH CARE, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO EAST GOSHEN PHARMACY, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO INFUSION PARTNERS OF BRUNSWICK, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO Bioscrip 5th Amendment – ALT – National (January 2012) 3 SCOTT WILSON, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO INFUSION PARTNERS OF MELBOURNE, LLC By:/s/ Richard Smith Name: Richard Smith Title: President and CEO ELK VALLEY HOME HEALTH CARE AGENCY, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO GERICARE, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO CEDAR CREEK HOME HEALTH CARE AGENCY, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO ELK VALLEY HEALTH SERVICES, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO NATIONAL HEALTH INFUSION, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO OPTION HEALTH, LTD. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO BIOSCRIP PHARMACY SERVICES, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO CHS HOLDINGS, INC. By:/s/ Richard Smith Name: Richard Smith Title: President and CEO AMERISOURCEBERGEN DRUG CORPORATION By:/s/ Ricky L. Oyler Name: Ricky L. Oyler Title: EVP, Strategic Accounts Bioscrip 5th Amendment – ALT – National (January 2012) 4
